Case: 21-1170    Document: 37     Page: 1   Filed: 06/29/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                ARTHUR P. CORMIER,
                  Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1170
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5151, Judge Joseph L. Falvey
 Jr.
                 ______________________

                  Decided: June 29, 2021
                  ______________________

      MARK DELPHIN, Delphin Law Office, Lake Charles, LA,
 for claimant-appellant.

     KYLE SHANE BECKRICH, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, ROBERT EDWARD KIRSCHMAN, JR.,
 LOREN MISHA PREHEIM; BRIAN D. GRIFFIN, JULIE HONAN,
Case: 21-1170    Document: 37      Page: 2   Filed: 06/29/2021




 2                                     CORMIER   v. MCDONOUGH



 Office of General Counsel, United States Department of
 Veterans Affairs, Washington DC.
                  ______________________

     Before MOORE, Chief Judge, SCHALL and O’MALLEY,
                     Circuit Judges.
 SCHALL, Circuit Judge.
                          DECISION
     Arthur P. Cormier appeals the decision of the United
 States Court of Appeals for Veterans Claims (“Veterans
 Court”) in Cormier v. Wilkie, No. 19-5151 (Vet. App. Jan.
 13, 2020), J.A. 1. In its decision, the Veterans Court af-
 firmed the June 27, 2019 decision of the Board of Veterans’
 Appeals (“Board”) that denied Mr. Cormier benefits for
 myelodysplastic syndrome (“MDS”), also claimed as leuke-
 mia, from exposure to herbicides. Id. 1 For the reasons
 stated below, we affirm.
                          DISCUSSION
                              I.
     The pertinent facts are set forth in the decision of the
 Veterans Court. Mr. Cormier is a Navy veteran. He served
 on active duty from 1965 until 1969. J.A. 1. During ser-
 vice, his ship was anchored at Cam Rahm Bay in Vietnam,
 and he took occasional trips ashore. Id. Because he was
 present on land and in the waters of Vietnam, he is pre-
 sumed to have been exposed to Agent Orange. Id. at 1–2.
     In March 2018, Mr. Cormier filed a claim with the De-
 partment of Veterans Affairs (“VA”) for benefits based on



     1    MDS is “any of a group of related bone marrow dis-
 orders of varying duration preceding the development of
 overt acute myelogenous leukemia.” J.A. 2 (quoting Dor-
 land’s Illustrated Medical Dictionary 1840 (32d ed. 2012)).
Case: 21-1170    Document: 37      Page: 3    Filed: 06/29/2021




 CORMIER   v. MCDONOUGH                                     3



 “leukemia due to Agent Orange.” J.A. 2 (quoting J.A. 85).
 In May 2018, Brannon Sims, a VA nurse practitioner, di-
 agnosed Mr. Cormier with MDS. Id. Mr. Sims stated that
 Mr. Cormier had been diagnosed with leukemia in January
 2018 and that his condition was active and required chem-
 otherapy. Id.
     In August 2018, Mr. Cormier submitted a medical opin-
 ion from his private physician, Dr. Christopher Snead. Dr.
 Snead stated that Mr. Cormier had been diagnosed with
 MDS. Id.; J.A. 31.
     In September 2018, the VA obtained another examina-
 tion from Mr. Sims. Addressing MDS, Mr. Sims stated that
 Mr. Cormier’s condition was “at least as likely as not due
 to the Agent Orange exposure during [the] Vietnam War.”
 J.A. 2 (quoting J.A. 56). As a rationale for his opinion, Mr.
 Sims stated that “[t]here is evidence to support a connec-
 tion between Agent Orange exposure and [MDS].” Id.
 (quoting J.A. 56). In addition, Mr. Sims noted “documented
 court cases of other [veterans] being granted service con-
 nection for MDS.” Id. (quoting J.A. 56). In making this
 statement, Mr. Sims referred to an article provided by Mr.
 Cormier titled “Agent Orange, United States Military Vet-
 erans, and [MDS]” (“AAMDS article”). Id.; J.A. 59–66.
 That article notes a connection between MDS and veterans
 who served in Vietnam. J.A. 2; see J.A. 62–63.
     In November 2018, the VA regional office denied Mr.
 Cormier’s claim, and after a Statement of the Case was is-
 sued, Mr. Cormier appealed to the Board. J.A. 2–3. In con-
 nection with his appeal, Mr. Cormier submitted a 2019
 medical opinion of Dr. Andrew Dalovisio. Dr. Dalovisio
 stated that Mr. Cormier was under his care for treatment
 of MDS and that there was “a mounting body of evidence”
 that Mr. Cormier’s previous exposure to Agent Orange
 could have contributed to Mr. Cormier developing MDS.
 J.A. 3 (quoting J.A. 30).
Case: 21-1170     Document: 37     Page: 4    Filed: 06/29/2021




 4                                    CORMIER   v. MCDONOUGH



     In February 2019, the VA obtained an advisory medical
 opinion from Dr. Martin Carroll, a VA attending physician.
 In his opinion, Dr. Carroll stated that it was not more likely
 “than otherwise” that Mr. Cormier’s MDS was “associated
 with Agent Orange exposure.” J.A. 3; J.A. 29. Dr. Carroll
 further stated that “[t]he epidemiologic data do not support
 this association,” and “[t]here are no features of [Mr.
 Cormier’s] disease that would make me think this is not
 more likely a spontaneous case of MDS[,] which often de-
 velops in individuals in this age group.” J.A. 3. Addressing
 the AAMDS article, Dr. Carroll opined that the article was
 “highly speculative and inappropriate.” Id. Dr. Carroll
 stated that he did not find any evidence in the article that
 objectively supported an association between Agent Or-
 ange and MDS, and, he added, “decades of research by the
 US military and the Veterans Administration have not
 shown an association between Agent Orange and [MDS].”
 J.A. 3; J.A. 29.
     In its June 27, 2019 decision, the Board denied benefits
 for MDS. First, the Board found that Mr. Cormier did not
 have leukemia. J.A. 21. The Board acknowledged Mr.
 Sims’s reference to an earlier leukemia diagnosis and an-
 other medical record that noted the presence of B-cells (Mr.
 Cormier was alleged to have B-cell leukemia). The Board
 found, however, that these references were outweighed by
 the rest of the medical evidence, which consistently noted
 diagnoses of MDS and not leukemia. Id.
      Second, the Board determined that “the preponderance
 of the evidence is against a finding of a nexus between [Mr.
 Cormier’s] service and his MDS, [including] exposure to
 herbicides.” J.A. 26. The Board stated that Mr. Sims’s and
 Dr. Dalovisio’s opinions were entitled to little probative
 weight because they were not supported with proper ra-
 tionales. J.A. 25. It found that Dr. Carroll’s advisory opin-
 ion was most probative because it was “supported by well-
 reasoned rationale, which included addressing the AAMDS
Case: 21-1170    Document: 37       Page: 5   Filed: 06/29/2021




 CORMIER   v. MCDONOUGH                                     5



 article that [Mr. Cormier] proffered in support of his
 claim.” J.A. 26.
      Following the Board’s decision, Mr. Cormier appealed
 to the Veterans Court. As noted, the court affirmed the
 decision of the Board. In so doing, the court rejected Mr.
 Cormier’s argument that the evidence either preponder-
 ated in his favor or was evenly balanced. In the latter case,
 the court would have been required to apply the benefit of
 the doubt rule. J.A. 7. Under that rule “[w]hen there is an
 approximate balance of positive and negative evidence re-
 garding any issue material to the determination of a mat-
 ter, the Secretary shall give the benefit of the doubt to the
 claimant.” 38 U.S.C. § 5107(b). The court determined that
 “because the Board properly found that the evidence pre-
 ponderated against the veteran’s claim, the benefit of the
 doubt rule was not for application.” J.A. 7. The Veterans
 Court also rejected Mr. Cormier’s challenge to the Board’s
 weighing of the evidence and its explanations with respect
 thereto. J.A. 5–7.
     Following the Veterans Court’s affirmance of the
 Board’s decision, Mr. Cormier appealed. We have jurisdic-
 tion pursuant to 38 U.S.C. § 7292.
                              II.
     Our jurisdiction to review decisions of the Veterans
 Court is limited. Wanless v. Shinseki, 618 F.3d 1333, 1336
 (Fed. Cir. 2010). We have jurisdiction to consider only legal
 issues raised by a Veterans Court decision, not “a challenge
 to a factual determination” or “a challenge to a law or reg-
 ulation as applied to the facts of a particular case,” except
 to the extent that an appeal presents a constitutional issue.
 38 U.S.C. § 7292(d)(1), (2).
                             III.
      Mr. Cormier’s first argument on appeal is that both the
 Board and the Veterans Court erred as a matter of law in
 failing to apply the benefit of the doubt rule. Mr. Cormier
Case: 21-1170     Document: 37     Page: 6    Filed: 06/29/2021




 6                                    CORMIER   v. MCDONOUGH



 states that the “crucial” error on the part of the Board and
 the Veterans Court was their finding that the evidence pre-
 ponderated in favor of the Secretary. Appellant’s Br. 9.
 Mr. Cormier contends that, in fact, the evidence weighed
 in his favor, or at least was in equipoise. See id. at 10–18.
 What Mr. Cormier is asking us to do, however, is review
 the findings of fact in this case or the application of law to
 the facts. This is an argument clearly beyond our jurisdic-
 tion.
      Mr. Cormier’s second argument on appeal is that his
 case should be remanded to the VA for the reception of ad-
 ditional evidence because he did not receive the proper ben-
 efit of the duty to assist. 2 According to Mr. Cormier, upon
 receipt of the records from his treating doctors and the
 AAMDS article, the VA “had an obligation to inform him
 that other medical reports and studies were needed.” Ap-
 pellant’s Br. 21. He then cites eight Board decisions per-
 taining to other veterans that, he asserts, demonstrate that
 the Board “knows” that MDS has a nexus with Agent Or-
 ange. Id. at 24. Mr. Cormier argues that the VA’s duty to
 assist required that it “give [him] any information that the
 VA itself had in its possession” that was relied upon to
 award benefits in these other cases. Id. The Secretary re-
 sponds by citing nine Board decisions that denied service
 connection for the same condition despite acknowledged
 Agent Orange exposure. Appellee’s Br. 27–28. The Secre-
 tary states that it “[t]hus, . . . is not the case that the
 [B]oard always grants service connection for MDS when
 there is evidence of exposure to Agent Orange.” Id. at 28.




     2    The VA has a duty to assist veterans in developing
 their claims under 38 U.S.C. § 5103A(a)(1) (“The Secretary
 shall make reasonable efforts to assist a claimant in obtain-
 ing evidence necessary to substantiate the claimant’s claim
 for a benefit under a law administered by the Secretary.”).
Case: 21-1170    Document: 37      Page: 7    Filed: 06/29/2021




 CORMIER   v. MCDONOUGH                                     7



      We have jurisdiction to review legal questions concern-
 ing the scope of the VA’s duty to assist under 38 U.S.C.
 § 5103A. Beasley v. Shinseki, 709 F.3d 1154, 1157 (Fed.
 Cir. 2013). We reject Mr. Cormier’s argument, however.
 Section 5103A(a)(1) requires that the Secretary make “rea-
 sonable efforts” to assist a claimant in obtaining evidence
 necessary to substantiate his or her claim. In that regard,
 contrary to Mr. Cormier’s assertions, it appears that the
 VA notified Mr. Cormier of what was needed to substanti-
 ate his claim and that he was given, and took advantage of,
 multiple opportunities to submit supporting documents.
 Moreover, “[t]he duty to assist is not boundless in its
 scope.” Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir.
 2010). Mr. Cormier cites no statutory, regulatory, or rule
 of law basis for his argument that the VA must provide him
 information, such as scientific data, pertaining to, or un-
 derlying, Board decisions that granted benefits in other
 veterans’ cases. Because MDS is not on the list for of dis-
 eases for presumptive service connection based on Agent
 Orange exposure, 38 U.S.C. § 1116, 38 C.F.R. § 3.309(e),
 Mr. Cormier’s claim can only be analyzed under the fact-
 intensive, case-by-case basis for direct service connection.
 See Combee v. Brown, 34 F.3d 1039, 1043–44 (Fed. Cir.
 1994). The eight decisions Mr. Cormier cites are not prec-
 edential and are thus “binding only with regard to the spe-
 cific case decided.” 38 C.F.R. § 20.1303. 3 Finally, to the


     3    That is not to say that the Board may never con-
 sider its decisions pertaining to other veterans. Section
 20.1303 specifically provides that although “each case pre-
 sented to the Board will be decided on the basis of the indi-
 vidual facts of the case in light of applicable procedure and
 substantive law,” “[p]rior decisions in other appeals may be
 considered in a case to the extent that they reasonably re-
 late to the case.” Though in this case there is no error that
 we have the power to correct, we cannot help but note that
 the Board has confronted at least 17 cases regarding
Case: 21-1170    Document: 37       Page: 8   Filed: 06/29/2021




 8                                    CORMIER   v. MCDONOUGH



 extent Mr. Cormier’s argument could be construed as ask-
 ing us to review the application of the law relating to the
 duty to assist to the facts of his case, Mr. Cormier is pre-
 senting an argument clearly beyond our jurisdiction.
     Lastly, focusing upon the opinion of Dr. Carroll, Mr.
 Cormier argues that the Federal Circuit should abandon
 the “presumption of competency” attributed to VA medical
 examiners. See Mathis v. McDonald, 834 F.3d 1347 (Fed.
 Cir. 2016); Mathis v. McDonald, 643 F. App’x 968 (Fed. Cir.
 2016). However, Mr. Cormier did not raise a challenge to
 Dr. Carroll’s competency before the Board, and the Veter-
 ans Court decision did not address the issue. We therefore
 will not consider it. See Francway v. Wilkie, 940 F.3d 1304,
 1307–09 (Fed. Cir. 2019); Emenaker v. Peake, 551 F.3d
 1332, 1337 (Fed. Cir. 2008); see also Fears v. Wilkie, 843 F.
 App’x 256, 262 (Fed. Cir. 2021) (rejecting the argument
 that a veteran who was not represented by counsel before
 the Board should not be required to have raised a compe-
 tency challenge before the Board).
    We have considered Mr. Cormier’s additional argu-
 ments and have found them to be without merit.
                        CONCLUSION
     For the reasons set forth above, we affirm the decision
 of the Veterans Court.
                        AFFIRMED
                            COSTS
No costs.




 whether Agent Orange exposure causes MDS and in those
 cases has split down the middle.